 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    MIRIAM ARELLANO LOPEZ and
      LUCIO SALDANA, individually and               NO: 4:18-CV-5050-TOR
 8    the marital community comprised
      thereof and as Litigation Guardian Ad        ORDER OF DISMISSAL
 9    Litem of the minor children; A.S., a
      minor child; and V.S., a minor child,,
10
                                  Plaintiffs,
11
            v.
12
      TEODORO NEUFELD; and
13    NORTHWEST TANK LINES, INC., a
      Canadian corporation,
14                          Defendants.

15         BEFORE THE COURT is the parties’ Joint Motion for an Order of

16   Dismissal (ECF No. 23). The parties have stipulated to the dismissal of all claims

17   of all parties with prejudice and without costs pursuant to Federal Rule of Civil

18   Procedure 41(a)(1)(A)(ii).

19   //

20   //



     ORDER OF DISMISSAL ~ 1
 1         ACCORDINGLY, IT IS HEREBY ORDERED:

 2         1. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and the parties’ joint motion,

 3            all claims of all parties in this action are DISMISSED with prejudice

 4            and without costs.

 5         2. All pending motions are denied as moot and all hearings stricken from

 6            the Court’s calendar.

 7         3. The Court retains jurisdiction to effectuate the Order at ECF No. 21

 8            concerning the minors’ settlements.

 9         The District Court Executive is hereby directed to enter this Order and

10   judgment accordingly, furnish copies to counsel, and CLOSE the file.

11         DATED March 26, 2019.

12

13                                  THOMAS O. RICE
                             Chief United States District Judge
14

15

16

17

18

19

20



     ORDER OF DISMISSAL ~ 2
